DETAILED ACTION
This action is responsive to communication filed on 4/16/2021. The current pending claims are 21 – 40.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 – 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,544,572 (hereinafter Humber).
Regarding claim 31, Humber discloses an overflow cover (10) comprising: a face (20) having an interior surface (22); a substantially cylindrical exterior wall (25) extending from the face, wherein an end (27) of the exterior wall defines a mounting surface that is configured to 

    PNG
    media_image1.png
    501
    565
    media_image1.png
    Greyscale

Regarding claim 32, wherein the at least one fin (40) is curved (fig. 5).
Regarding claim 33, wherein the at least one fin is a first fin (75) and the overflow cover includes a second fin (40) offset from the exterior wall.
Regarding claim 34, wherein the at least one fin comprises two fins (40, 75), with each fin having a different height from the interior surface of the face (see fig. 5).
Regarding claim 35, wherein the at least one fin comprises two fins (either 2 of the 40 fins or, alternately, both of the 75 fins), with each fin having a substantially similar height from the interior surface of the face (fins 40 have substantially similar heights or, alternately, both fins 75 have substantially similar heights).
Regarding claim 36, wherein the interior surface (22) of the face comprises an at least partially textured surface due at least to the slots (35).
Regarding claim 37, further comprising at least one vent opening (35).
Allowable Subject Matter
Claims 21 – 30 and 38 – 40 are allowed.
Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. Applicant argues that Humber shows a fin that is spaced from the exterior wall and thus does not show a fin that extends from the exterior wall; this argument is not commensurate in scope with the claim language since attachment or contact with the exterior wall is not positively recited. As set forth in the new grounds of rejection above, Humber discloses a fin (75) that extends from the exterior wall towards the center of the cover (see annotated fig. above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754